DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention related to a head-mounted display device using an adjustable weight distribution to control the balance of the device based on user profile information. Each independent claim identifies the uniquely distinct features:
With respect to claim 1,
an adjustment unit configured to adjust a distribution of the weight of the HMD based on user profile information associated with the user, wherein the adjustment unit is configured to adjust the weight distribution of the first element of the HMD based on the user profile information by adjusting a configuration of one or more mobile components of the first element without adjusting a position or an orientation of the first element with respect to the HMD,
wherein the user profile information comprises information indicative of one or more characteristics of the user including at least one of:
an average head movement of the user indicative of a head movement propensity of the user; and
an average head orientation of the user indicative of a head posture tendency of the user, and
the adjustment unit is configured to adjust the distribution of the weight of the first element.
With respect to claims 16, and 17
accessing user profile information associated with the user; and
adjusting a distribution of the weight of the HMD based on the user profile information, comprising adjusting the weight distribution of the first element of the HMD based on the user profile information by adjusting a configuration of one or more mobile components of the first element without adjusting a position or an orientation of the first element with respect to the HMD, 
wherein the user profile information comprises information indicative of one or more characteristics of the user including at least one of:
an average head movement of the user indicative of a head movement propensity of the user; and
an average head orientation of the user indicative of a head posture tendency of the user, and
the adjusting includes adjusting the distribution of the weight of the first element of the HMD based on one or more of the characteristics of the user.
The closest prior arts of:
Kinno et al. (US 2015/0102982) discloses in Fig. 3 a head up display using a weight distribution (50) to adjust the balance of the display according to the head tilting information of a user using the display (¶ 68-72).
Osman discloses a head up display (200 of Fig. 3) using a user profile in Figs 7-9 to adjust tight the head up display for user (¶ 53).
Tessieres et al. (US 2016/0327812) discloses using user’s head movement propensity and head orientation tendency as a user profile to determine an optical lens (¶ 85-86).

 However, either singularly or in combination, the closest prior arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Heinrich et al. (US 2013/0176626) discloses a head mounted display using a weight distribution such as battery for an earpiece for maintaining a desired position of the display device for user (¶ 79 and ¶ 86).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692